Citation Nr: 1811409	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-18 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for pseudo folliculitis barbae.

6.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2010 and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  In May 2016, the Board remanded the hearing loss claim for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable rating for bilateral hearing loss.  In May 2016, the Board remanded the appeal to clarify whether private audiological evaluations were, as required by 38 C.F.R. § 4.85(a),  performed by a state-licensed audiologist[s] or employed the controlled speech discrimination test (Maryland CNC).  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

Upon remand, in October 2016, the RO invited the Veteran to provide a release so it could contact the Veteran's private audiological treatment providers to determine whether aforementioned evaluations were conducted by audiologists using the CNC.  In December 2016, the Veteran provided the requested releases; however, the RO did not ask the providers to provide the requested information.  But see Report of General Information (March 2, 2017) (noting that the RO did not receive the requested releases from the Veteran).  As the evaluations are directly relevant to the Veteran's claim for increase, remand is necessary to compliance with the October 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
In May 2017, the Veteran submitted a timely notice of disagreement (NOD) with the RO's April 2017, rating decision that denied service connection for hepatitis B, a left ankle disability, a right ankle disability, pseudo folliculitis barbae, and vertigo.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2017).  To date, no SOC has been furnished for these issues. Because the May 2017 NOD placed the issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the private audiological treatment providers of the January 2010 (Frito Lay), May 2010 (Steven Peskind MD), and November 2015 (Dallas Family Hearing Center) audiological reports to determine the following: (i) if the Maryland CNC word list was used, and, if so, identify the Maryland CNC percentage; (ii) if these evaluations were performed by a state-licensed audiologist; and (iii) the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four).

2.  Issue the Veteran an SOC as to the issues of service connection for entitlement to service connection for hepatitis B, a left ankle disability, a right ankle disability, pseudo folliculitis barbae, and vertigo.

3.  Afford the Veteran a VA audiological evaluation.  All necessary tests should be conducted and the results should be set forth in a report.

The Veteran is hereby advised he is required to cooperate with the administration of appropriate testing.

4.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

